Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 1 of 32 PageID #: 1449




                      Attachment 1
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 2 of 32 PageID #: 1450




              UNITED STATES INTERNATIONAL TRADE COMMISSION
                              WASHINGTON, D.C.



  In the Matter of

  CERTAIN WIRELESS                              Investigation No. 337-TA-______
  COMMUNICATIONS EQUIPMENT AND
  COMPONENTS THEREOF


                          COMPLAINT UNDER SECTION 337
                      OF THE TARIFF ACT OF 1930, AS AMENDED

  COMPLAINANTS                           PROPOSED RESPONDENTS

  Samsung Electronics Co., Ltd.          Ericsson AB
  129 Samsung ro (Maetan-dong)           Torshammnsgartan 23
  Yeongtong-gu Suwon-si                  Kista, 16480 Stockholm, Sweden
  Gyeonggi-do 16677 Korea                Telephone: 011 46 719 0000
  Telephone: 82 2 2255 0114
                                         Telefonaktiebolaget LM Ericsson
  Samsung Electronics America, Inc.      Torshamnsgatan 21
  85 Challenger Road                     Kista, Stockholm, Sweden
  Ridgefield Park, NJ 07660              Telephone: 011 46 8 710 0000
  Telephone: (201) 229-4000
                                         Ericsson Inc.
  COUNSEL FOR COMPLAINANTS               6300 Legacy Drive
                                         Plano, TX 75024
  Paul F. Brinkman, P.C.                 Telephone: (972) 583-0000
  Edward C. Donovan, P.C.
  F. Christopher Mizzo, P.C.
  KIRKLAND & ELLIS LLP
  1301 Pennsylvania Ave, N.W.
  Washington, D.C. 20004
  Telephone: (202) 389-5000
  Facsimile: (202) 389-5200
  paul.brinkman@kirkland.com

  Gregory A. Arovas, P.C.
  Todd M. Friedman, P.C.
  KIRKLAND & ELLIS LLP
  601 Lexington Avenue
  New York, N.Y. 10022
  Telephone: (212) 446-4800
  Facsimile: (212) 446-4900
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 3 of 32 PageID #: 1451




  Kevin Hardy
  QUINN EMANUEL
      URQUHART & SULLIVAN, LLP
  1300 I Street N.W.
  Suite 900
  Washington, D.C. 20005
  Telephone: (202) 538-8000
  Facsimile: (202) 538-8100
  kevinhardy@quinnemanuel.com

  Thomas D. Pease
  QUINN EMANUEL
     URQUHART & SULLIVAN, LLP
  51 Madison Ave., 22nd Floor
  New York, NY 10010
  Telephone: (212) 849-7000
  Facsimile: (212) 849-7100

  Paul Zeineddin
  AXINN, VELTROP & HARKRIDER LLP
  950 F. Street, N.W.
  Washington, DC 20004
  Telephone: (202) 912-4700
  Facsimile: (202) 912-4701
  pzeineddin@axinn.com




                                      ii
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 4 of 32 PageID #: 1452




                                                 TABLE OF CONTENTS

 I.      INTRODUCTION............................................................................................................. 1

 II.     COMPLAINANTS............................................................................................................ 3

 III.    PROPOSED RESPONDENTS ........................................................................................ 4

 IV.     THE TECHNOLOGY AND PRODUCTS AT ISSUE .................................................. 5

 V.      THE ASSERTED PATENTS AND A NONTECHNICAL DESCRIPTION
         OF THE INVENTIONS ................................................................................................... 5

         A.        The ’616 Patent ....................................................................................................... 6

         B.        The ’405 Patent ....................................................................................................... 7

         C.        The ’074 Patent ....................................................................................................... 8

         D.        The ’772 Patent ....................................................................................................... 8

         E.        Foreign Counterparts .............................................................................................. 9

         F.        Licensees ................................................................................................................. 9

 VI.     RESPONDENTS’ UNLAWFUL AND UNFAIR ACTS ............................................. 10

         A.        Infringement of the ’616 Patent ............................................................................ 10

         B.        Infringement of the ’405 Patent ............................................................................ 11

         C.        Infringement of the ’074 Patent ............................................................................ 13

         D.        Infringement of the ’772 Patent ............................................................................ 14

 VII.    SPECIFIC INSTANCES OF UNFAIR IMPORTATION .......................................... 15

 VIII. CLASSIFICATION OF THE INFRINGING PRODUCTS UNDER THE
       HARMONIZED TARIFF SCHEDULE ....................................................................... 17

 IX.     RELATED LITIGATION ............................................................................................. 17

 X.      THE DOMESTIC INDUSTRY ..................................................................................... 18

         A.        Articles that Practice the Asserted Patents (Technical Prong).............................. 18

         B.        United States Economic Activities Relating to the Domestic Industry
                   Products (Economic Prong) .................................................................................. 19


                                                                     i
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 5 of 32 PageID #: 1453




       C.       Domestic Industry in the Process of Being Established ....................................... 20

 XI.   RELIEF REQUESTED .................................................................................................. 20




                                                            ii
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 6 of 32 PageID #: 1454




                                       EXHIBITS

   Exhibits                                     Description
      1       Certified Copy of U.S. Patent No. 9,521,616
      2       Certified Copy of U.S. Patent No. 10,797,405
      3       Copy of U.S. Patent No. 9,041,074
      4       Certified Copy of U.S. Patent No. 9,736,772
      5       Copy of Assignment of U.S. Patent No. 9,521,616
      6       Certified Copy of Assignment of U.S. Patent No. 10,797,405
      7       Copy of Assignment of U.S. Patent No. 9,041,074
      8       Copy of Assignment of U.S. Patent No. 9,736,772
      9       List of Foreign Counterparts to the Asserted Patents
     10       CONFIDENTIAL List of Licensees to the Asserted Patents
     11       CONFIDENTIAL Infringement claim charts for U.S. Patent No. 9,521,616
     12       CONFIDENTIAL Infringement claim charts for U.S. Patent No. 10,797,405
     13       CONFIDENTIAL Infringement claim charts for U.S. Patent No. 9,041,074
     14       CONFIDENTIAL Infringement claim charts for U.S. Patent No. 9,736,772
     15       PIERS Report
     16       Ericsson E.D. Tex. Complaint
     17       CONFIDENTIAL Declaration of Alok Shah
     18       Samsung 2019 Annual Report
     19       CONFIDENTIAL Samsung AT1K04(4T4R AU) Specifications
     20       “Experience the Promise of 5G with Samsung’s 5G mmWave solutions,”
              Samsung
      21      Street Macro 6701 B261 Internal Photos
      22      Zynq UltraScale+ RFSoC Data Sheet, Xilinx
      23      Ericsson 2019 Annual Report
      24      “122 Commercial 5G Agreements or Contracts with Unique Operators,”
              Ericsson.com
      25      “AT&T Makes World’s First Standards-Based Mobile 5G Millimeter Wave
              Connection,” AT&T (Sept. 10, 2018)
      26      “Verizon awards 5G contract to Ericsson,” Ericsson (Dec. 11, 2017)
      27      “Ericsson leads Sprint’s commercial mobile 5G launch,” Ericsson (May 30,
              2019)
      28      “Ericsson and T-Mobile to deploy multi-band nationwide 5G network,”
              Ericsson (Feb. 27, 2018)
      29      “GCI selects Ericsson for 5G rollout in Alaska,” Ericsson (June 18, 2019)
      30      “Ericsson helps expand 5G to rural US customers,” Ericsson (Sep. 16, 2019)
      31      “U.S. Cellular selects Ericsson for 5G deployments,” Ericsson (Feb. 28, 2019)
      32      Ericsson FCC Slides
      33      SM6701 Cover letter
      34      CONFIDENTIAL Tech DI claim charts for U.S. Patent No. 9,521,616
      35      CONFIDENTIAL Tech DI claim charts for U.S. Patent No. 10,797,405
      36      CONFIDENTIAL Tech DI claim charts for U.S. Patent No. 9,041,074
      37      CONFIDENTIAL Tech DI claim charts for U.S. Patent No. 9,736,772

                                            iii
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 7 of 32 PageID #: 1455




   Exhibits                                    Description
     38       HTS Classifications (Chapter 8517)
     39       CONFIDENTIAL Report on Ericsson StreetMacro 6701 B261, EJL Wireless
              Research
      40      External Photos of Samsung A3LAT1K01-A10
      41      CONFIDENTIAL Samsung 28GHz AU(AT1K04) Installation Manual
      42      Internal Photos of Samsung A3LAT1K01-A10
      43      CONFIDENTIAL Internal Photos of Samsung AT1K04-B00
      44      CONFIDENTIAL Internal Photos of Samsung AT1K01
      45      “Automating MIMO energy management with Machine Learning,” Ericsson
              (Mar. 2019)
      46      “Energy Efficiency of Radio Units and its Impact on RAN Energy
              Consumption,” T. Berglund and H. Huynh (2017)
      47      “Breaking the energy curve: An innovative approach to reducing mobile
              network energy use,” Ericsson (Mar. 2020)
      48      “Connecting the modern urbanite with street-level solutions,” Ericsson (2019)
      49      “EARTH Consortium Shows the Way to 70 Percent Energy Savings on
              Wireless Networks,” M. Kowalke, TMCnet (Aug. 6, 2012), available at
              http://blog.tmcnet.com/next-generation-communications/2012/08/earth-
              consortium-shows-the-way-to-70-percent-energy-savings-on-wireless-
              networks.html
      50      “Energy Efficiency,” Ericsson.com, available at
              https://www.ericsson.com/en/portfolio/networks/ericsson-radio-system/radio-
              system-solutions/energy-efficiency
      51      “Class II Permissive Change for FCC ID: TA8AKRK10101,” Ericsson (Jan.
              24, 2020)
      52      “Ericsson researchers exceed 4.3 Gbps downlink for 5G mm Wave,” Cabling
              Installation & Maintenance (Feb. 17, 2020), available at
              https://www.cablinginstall.com/wireless-5g/article/14168049/ericsson-
              researchers-exceed-43-gbps-downlink-for-5g-mmwave
      53      “European companies and research organizations collaborate to halve energy
              consumption of 4th generation wireless networks,” Telekomkh.com (Ap. 28,
              2010)
      54      “Green Mobile Power & Community Power Project,” Ericsson (Nov. 23,
              2010)
      55      “Green Radio Technologies,” Ref. No. INFSO-ICT-247733 EARTH
              (Deliverable D4.2), EARTH (Jan. 30, 2012)
      56      CONFIDENTIAL “DL MIMO TX Branch” Specification, Samsung
      57      CONFIDENTIAL “PA Bias Control” Specification, Samsung
      58      “An Energy Efficient Narrowband Internet of Things Radio Base Station,” K.
              Minör (June 11, 2020)
      59      CONFIDENTIAL “PA Bias Control” Specification, Samsung
      60      CONFIDENTIAL “Tx path On/off” Specification, Samsung
      61      “An Energy Efficient Radio Base Station,” L. Prasad and O. Bjering (Aug, 18,
              2018)


                                            iv
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 8 of 32 PageID #: 1456




   Exhibits                           Description
     62       CONFIDENTIAL RFA2810 Datasheet, Samsung
     63       CONFIDENTIAL Samsung AT1K02 MRA-39 PCB Layout Excerpts
     64       CONFIDENTIAL Samsung AT1K02(‘20.4) Specifications

                                       APPENDICES


  Appendix                                      Description
     A        Certified copy of prosecution history of U.S. Patent No. 9,521,616
     B        Certified copy of prosecution history of U.S. Patent No. 10,797,405
     C        Copy of prosecution history of U.S. Patent No. 9,041,074
     D        Certified copy of prosecution history of U.S. Patent No. 9,736,772
     E        Patents and technical references cited in the prosecution history of U.S. Patent
              No. 9,521,616
      F       Patents and technical references cited in the prosecution history of U.S. Patent
              No. 10,797,405
      G       Patents and technical references cited in the prosecution history of U.S. Patent
              No. 9,041,074
      H       Patents and technical references cited in the prosecution history of U.S. Patent
              No. 9,736,772




                                              v
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 9 of 32 PageID #: 1457
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 10 of 32 PageID #: 1458




 stations (collectively, the “Accused Products”). The Accused Products incorporate, without

 license, many technologies developed by Samsung and protected by patents issued to and

 owned by SEC.

        4.      Certified copies of the Asserted Patents are included at Exhibits 1–4.1 A list of

 foreign counterparts to the Asserted Patents is included at Exhibit 9. SEC owns all rights,

 title, and interest in each of the Asserted Patents. Copies of the assignment records for each

 of the Asserted Patents are included at Exhibits 5–8.2

        5.      A domestic industry as required by 19 U.S.C. §§ 1337(a)(2) and (3) exists

 and/or is in the process of being established in the United States relating to the technology

 protected by the Asserted Patents, including substantial investment and expenditures of SEA

 and its partners, and substantial investment in the exploitation of the inventions claimed in the

 Asserted Patents, including through engineering, research and development, and servicing.

        6.      Samsung seeks as relief a permanent limited exclusion order under 19 U.S.C.

 § 1337(d) barring from entry into the United States directly infringing or indirectly infringing

 wireless communications equipment and components thereof manufactured or sold by or on

 behalf of Respondents. Samsung further seeks as relief a permanent cease and desist order

 under 19 U.S.C. § 1337(f) prohibiting Respondents from marketing, distributing, selling,

 offering for sale, warehousing inventory for distribution, or otherwise transferring or bringing

 into the United States infringing wireless communications equipment and components

 thereof.


 1
     Respondents have ordered certified copies of the ’074 patent and its file history, and will
     supplement the complaint with those documents once they arrive.
 2
     Respondents have ordered certified copies of the assignment records for the ’616, ’405, and
     ’772 patents, and will supplement the complaint with those documents once they arrive.

                                                  2
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 11 of 32 PageID #: 1459




 II.    COMPLAINANTS

        7.        Complainant Samsung Electronics Co., Ltd. (“SEC”) is a corporation organized

 and existing under the laws of the country of Korea, having its principal place of business at

 129 Samsung ro, Maetan-dong, Yeongtong-gu Suwon-si, Gyeonggi-do 16677 Korea. SEC is

 the assignee of the Samsung patents with the right to sue for all past, present, and future

 infringement thereof.

        8.        Complainant Samsung Electronics America, Inc. (“SEA”) is a corporation

 organized and existing under the laws of the state of New York, having its principal place at

 85 Challenger Rd., Ridgefield Park, New Jersey 07660. SEA is a wholly owned subsidiary

 of SEC.

        9.        Samsung is one of the world’s leading electronics companies, specializing in

 wireless communications, digital appliances and media, semiconductors, memory, and system

 integration. Founded in 1969, SEC has grown to become a world leader in the design,

 manufacture, and marketing of a wide variety of electronic products. SEC is one of the largest

 manufacturers of wireless communications devices and cellular network equipment in the

 world and has long focused on the United States as a critical market for its products. SEC

 established SEA to engage in activities in the United States related to certain of Samsung’s

 product lines.

        10.       SEC and its subsidiaries, including SEA, have one of the largest Research and

 Development budgets globally and have been instrumental in making 5G a commercial reality

 by helping launch some of the first networks. Samsung’s investments in innovative and top-

 quality products and processes include significant investments in the field of wireless

 communications.         Samsung’s industry advancements include cutting-edge wireless

 communication devices like smart phones and tablets, as well as the hardware and software
                                                3
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 12 of 32 PageID #: 1460




 that builds the networks to which those devices connect, including wireless base stations using

 5G cellular standards. Additional information concerning Samsung can be obtained from its

 2019 Annual Report at Exhibit 18.

        11.    In the United States, SEA has been involved with numerous activities relating

 to the commercialization, engineering, research and development, testing, customer service,

 importation, sales, marketing, and distribution of wireless communication devices, including

 base stations and mobile devices (including smartphones, tablets, smartwatches, and mobile

 accessories) that communicate using the cellular standards, including 5G. In the last two

 years, SEA has provided thousands of 5G base stations to U.S. carriers including Verizon,

 Sprint/T-Mobile, and AT&T, and has provided tens of millions of mobile devices in the

 United States. SEA has also invested and continues to invest significantly in the United States

 in, among other things, mobile research and development.

 III.   PROPOSED RESPONDENTS

        12.    On information and belief, Ericsson AB is a corporation organized and existing

 under the laws of the Kingdom of Sweden, having its principal place of business at

 Torshamnsgatan 23, Kista, Stockholm, Sweden. On information and belief, Ericsson AB is

 involved in the manufacturing, development, sale for importation, and/or importation into the

 United States of the Accused Products.

        13.    On information and belief, Telefonaktiebolaget LM Ericsson is a corporation

 organized and existing under the laws of the Kingdom of Sweden, having its principal place

 of business at Torshamnsgatan 21, Kista, Stockholm, Sweden 164 83. On information and

 belief, Telefonaktiebolaget LM Ericsson manufactures, develops, sells for importation, and

 imports into the United States the Accused Products.

        14.    On information and belief, Ericsson Inc. is a corporation organized and existing
                                               4
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 13 of 32 PageID #: 1461




 under the laws of the State of Delaware, having its principal place of business at 6300 Legacy

 Drive, Plano, Texas 75024. On information and belief, Ericsson Inc. imports into the United

 States the Accused Products. Additionally, on information and belief, Ericsson Inc. is a

 wholly owned subsidiary of Telefonaktiebolaget LM Ericsson.

 IV.    THE TECHNOLOGY AND PRODUCTS AT ISSUE

        15.     The technologies at issue relate to wireless communications base station

 equipment for use with 4G and 5G applications and including certain antenna units, radio

 units, digital units, CPU units, modem units, power amplifiers, and/or related software as

 components. The base station equipment is used by wireless carriers in the United States to

 build wireless networks.

        16.     Pursuant to Commission Rule 210.12(a)(12), the Accused Products are wireless

 communications devices or software for use with 4G and 5G applications and components

 thereof, specifically base stations, base band units, antenna units, antenna systems, radio units,

 radio systems, mobile transport systems, site systems, digital units, CPU units, modem units,

 central units, power amplifiers, or related software; radio access network software; network

 management software; cloud radio access networks; virtual radio access networks; or radio

 access processing platforms. The Accused Products are sold for importation into, imported

 into, sold after importation into, and used within the United States by or on behalf of

 Respondents.

 V.     THE ASSERTED PATENTS AND A NONTECHNICAL DESCRIPTION OF THE
        INVENTIONS

        17.     SEC owns by assignment the full right, title and interest in U.S. Patent Nos.

 9,521,616; 10,797,405; 9,041,074; and 9,736,772 (the “Asserted Patents”). See Exhibits 1–

 8. Pursuant to Commission Rule 210.12(c), one certified copy of the prosecution histories of


                                                 5
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 14 of 32 PageID #: 1462




 each of the Asserted Patents plus three additional copies of the prosecution histories have been

 submitted with this complaint as Appendices A–D.                 Pursuant to Commission Rule

 210.12(c)(2), four copies of each Asserted Patent and the applicable pages of each technical

 reference mentioned in the prosecution history of each Asserted Patent have been submitted

 with this complaint as Appendices A–H. Samsung has not declared the Asserted Patents as

 potentially essential to any standard maintained by a standard setting organization.

        A.      The ’616 Patent3

        18.     United States Patent No. 9,521,616, entitled “Apparatus and Method for

 Reducing Power Consumption in Multi Antenna System,” issued on December 13, 2016, to

 inventors Byung-Ki Kim and Mi-Yeon Yu. The ’616 patent issued from U.S. Patent App.

 Ser. No. 14/507,194, filed on October 6, 2014. The ’616 patent claims priority to Korean

 Patent App. No. 10-2009-0092203, filed on September 29, 2009. The ’616 patent expires on

 September 28, 2030.

        19.     The ’616 patent contains 42 claims, including 4 independent claims and 38

 dependent claims.       Complainants assert that Respondents’ wireless communications

 equipment and activities relating thereto that contain a radio frequency unit with a power

 saving mode infringe claims 1–5, 8–16, 19–24, 26, 29–37, 40, and 42 of the ’616 patent.

        20.     The ’616 patent generally concerns reducing power consumption in a base

 station that uses a multi-antenna system. The ’616 patent describes a base station that is

 configured to disable the power amplifier for one of the antennas in a multi-antenna radio

 frequency unit when traffic load is low. The traffic load can be calculated, for example, by


 3
    These descriptions and any other non-technical descriptions within this Complaint are for
 illustrative purposes only. Nothing contained within this Complaint is intended to, either implicitly
 or explicitly, express any position regarding the proper construction of any claim of the Asserted
 Patents.
                                                  6
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 15 of 32 PageID #: 1463




 measuring the proportion of Resource Blocks (RB) used by the base station compared to the

 total number of RBs available for use. In that non-limiting embodiment, a power amplifier is

 disabled when the percentage of RBs used falls under a threshold amount.

        B.     The ’405 Patent

        21.    United States Patent No. 10,797,405, entitled “Module Comprising Antenna

 and RF Element, and Base Station Including Same,” issued on October 6, 2020, to inventors

 Kwanghyun Baek, Seungtae Ko, Kijoon Kim, Juho Son, Sangho Lee, Youngju Lee, Jungyub

 Lee, Yonghun Cheon, and Dohyuk Ha. The ’405 patent issued from U.S. Patent App. Ser.

 No. 16/906,476, filed on June 19, 2020. The ’405 patent claims priority to Korean Patent

 App. No. 10-2017-0175064, filed on December 19, 2017. The ’405 patent expires on

 December 19, 2028.

        22.    The ’405 patent contains 20 claims, including 2 independent claims and 18

 dependent claims.      Complainants assert that Respondents’ wireless communications

 equipment and activities relating thereto that contain 5G-capable and 5G-ready antennas and

 radio frequency integrated circuits infringe claims 1–20 of the ’405 patent.

        23.    The ’405 patent generally relates to the design of a 5G capable antenna that

 supports higher data rates than previous generations.            The ’405 patent describes

 “miniaturizing an antenna module by minimizing the use of a substrate while improving

 circuit stability of an antenna module.” ’405 patent at 2:22–37. In one example embodiment,

 the ’405 patent discloses forming antennas on one surface of a first printed circuit board (PCB)

 and placing a plurality of second PCBs on the other surface of the first PCB. The second

 PCBs can be electrically connected to the first PCB through a grid array. The second PCBs

 may include a radio frequency integrated circuit (RFIC) chip.



                                                7
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 16 of 32 PageID #: 1464




        C.     The ’074 Patent

        24.    United States Patent No. 9,041,074, entitled “Multilayered Circuit Type

 Antenna Package,” issued on May 26, 2016, to inventors Won-bin Hong, Alexander

 Goudelev, Kwang-hyun Baek, and Young-hwan Kim. The ’074 patent issued from U.S.

 Patent App. Ser. No. 13/531,120, filed on June 22, 2012. The ’074 patent claims priority to

 Korean Patent App. No. 10-2011-0107059, filed on October 19, 2011. The ’074 patent

 expires on June 22, 2032.

        25.    The ’074 patent contains 18 claims, including 2 independent claims and 16

 dependent claims.     Complainants assert that Respondents’ wireless communications

 equipment and activities relating thereto that contain a multilayered 5G-capable and 5G-ready

 antenna package infringe claims 1–6, 11–17 of the ’074 patent.

        26.    The ’074 patent generally concerns a multilayered antenna package for

 millimeter band communication that allows for lower manufacturing costs than prior

 techniques. The ’074 patent describes an antenna structure “in which the number of stacked

 layers are minimized.” ’074 patent at 1:59–61. In one embodiment, a multilayered antenna

 package includes a “radio frequency integrated circuit (RFIC) interface layer” that is

 configured to transmit a radio frequency (RF) signal, a coplanar waveguide layer placed above

 and configured to receive the RF signal transmitted by the RFIC interface layer, “an antenna

 portion” above and configured to “irradiate a signal that is transmitted from the coplanar

 waveguide layer,” and dielectric layers disposed between the RFIC interface layer, coplanar

 waveguide layer, and antenna portion. Id., 1:62–2:6.

        D.     The ’772 Patent

        27.    United States Patent No. 9,736,772, entitled “Method and Apparatus for

 Controlling Power at Base Station in a Communication System,” issued on August 15, 2017,

                                              8
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 17 of 32 PageID #: 1465




 to inventor Suk-Kyun Hur. The ’772 patent issued from U.S. Patent App. Ser. No. 15/357,364

 filed on November 21, 2016. The ’772 patent claims priority to Korean Patent App. No. 10-

 2009-0124935. The ’772 patent expires on December 15, 2030.

        28.     The ’772 patent contains 15 claims, including 2 independent claims and 13

 dependent claims.      Complainants assert that Respondents’ wireless communications

 equipment and activities relating thereto that contain a power controlled component that is

 adjusted in response to traffic variation infringe claims 1–15 of the ’772 patent.

        29.     The ’772 patent generally relates to reducing a base station’s power

 consumption by reducing the operation voltage of a power amplifier based on the traffic load

 on the base station. The operational voltage can be compared to a reference voltage that is set

 based on the traffic variation in the base station, and a controller adjusts the operation voltage

 based on the result of the comparisons. In a non-limiting example, the reference voltage is

 lowered during periods of low traffic, and if the operational voltage is above the adjusted

 reference voltage, then the operation voltage is reduced.

        E.      Foreign Counterparts

        30.     A list of foreign counterpart patents and applications to the Asserted Patents is

 included with this Complaint as Exhibit 9. SEC owns all right, title, and interest in each of

 these foreign counterparts. Complainants are aware of no other foreign counterparts or

 foreign counterpart applications corresponding to the Asserted Patents that have been issued,

 abandoned, or rejected.

        F.      Licensees

        31.     Confidential Exhibit 10 includes a list of entities with licenses or other rights

 to the Asserted Patents. Respondents were licensees of the Asserted Patents until December

 31, 2020, but, on information and belief, after expiration of the license Respondents have

                                                 9
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 18 of 32 PageID #: 1466
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 19 of 32 PageID #: 1467




 direct infringement of at least claims 1–5, 8–16, 19–24, 26, 29–37, 40, and 42 of the ’616

 patent. On information and belief, service providers who deploy the Accused Products in

 their networks and make routine use of the Accused Products directly infringe at least claims

 1–5, 8–16, 19–24, 26, 29–37, 40, and 42 of the ’616 patent. On information and belief,

 Respondents have been aware of the ’616 patent or have acted with willful blindness to its

 existence at least through the parties’ licensing negotiations. Alternatively, Respondents have

 knowledge of the ’616 patent and the Accused Products’ infringement thereof since at least

 the time they were served with this Complaint.

        36.    On information and belief, Respondents contribute to others’ infringement of

 at least claims 1–5, 8–16, 19–24, 26, 29–37, 40, and 42 of the ’616 patent, including

 infringement by network service providers who deploy the Accused Products in their

 networks by providing the Accused Products or components thereof, which are specially made

 or adapted for use in an infringement of these claims and are not staple articles of commerce

 suitable for substantial non-infringing use. Respondents had knowledge or acted with willful

 blindness that the Accused Products or components thereof were specially made or adapted

 for use in an infringement of the ’616 patent and not a staple article of commerce suitable for

 substantial non-infringing use.

        37.    Exemplary claim charts comparing the ’616 patent’s independent asserted

 claims 1, 11, 22, and 32 to Respondents’ base station products are attached as Exhibit 11.

 Copies of documents cited in the claim charts are attached at Exhibit 19.

        B.     Infringement of the ’405 Patent

        38.    On information and belief, Respondents import, sell for importation, and/or sell

 after importation into the United States the Accused Products that infringe the ’405 patent.



                                               11
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 20 of 32 PageID #: 1468




        39.    On information and belief, the Accused Products infringe at least claims 1–20

 of the ’405 patent. On information and belief, Respondents directly infringe claims 1–20 of

 the ’405 patent by making, using, selling, offering for sale within the United States and/or

 importing into the United States the Accused Products that contain 5G-capable and 5G-ready

 antennas and radio frequency integrated circuits.

        40.    On information and belief, Respondents actively induce others, including

 network service providers who deploy the Accused Products in their networks, to commit

 direct infringement of claims 1–20 of the ’405 patent. On information and belief, service

 providers who deploy the Accused Product in their networks and make routine use of the

 Accused Products directly infringe claims 1–20 of the ’405 patent. On information and belief,

 Respondents have been aware of the ’405 patent or have acted with willful blindness to its

 existence at least through the parties’ licensing negotiations. Alternatively, Respondents have

 knowledge of the ’405 patent and the Accused Products’ infringement thereof since at least

 the time they were served with this Complaint.

        41.    On information and belief, Respondents contribute to others’ infringement of

 claims 1–20 of the ’405 patent, including infringement by network service providers who

 deploy the Accused Products in their networks by providing the Accused Products or

 components thereof, which are specially made or adapted for use in an infringement of these

 claims and are not staple articles of commerce suitable for substantial non-infringing use.

 Respondents had knowledge or acted with willful blindness that the Accused Products or

 components thereof were specially made or adapted for use in an infringement of the ’405

 patent and not a staple article of commerce suitable for substantial non-infringing use.




                                               12
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 21 of 32 PageID #: 1469




        42.    Exemplary claim charts comparing the ’405 patent’s independent asserted

 claims 1 and 11 to Respondents’ base station products are attached as Exhibit 12. Copies of

 documents cited in the claim charts are attached at Exhibit 20.

        C.     Infringement of the ’074 Patent

        43.    On information and belief, Respondents import, sell for importation, and/or sell

 after importation into the United States the Accused Products that infringe the ’074 patent.

        44.    On information and belief, the Accused Products infringe at least claims 1–6,

 11–17 of the ’074 patent. On information and belief, Respondents directly infringe at least

 claims 1–6, 11–17 of the ’074 patent by making, using, selling, offering for sale within the

 United States and/or importing into the United States the Accused Products that contain a

 multilayered 5G-capable and 5G-ready antenna package.

        45.    On information and belief, Respondents actively induce others, including

 network service providers who deploy the Accused Products in their networks, to commit

 direct infringement of at least claims 1–6, 11–17 of the ’074 patent. On information and

 belief, service providers who deploy the Accused Products in their networks and make routine

 use of the Accused Products directly infringe at least claims 1–6, 11–17 of the ’074 patent.

 On information and belief, Respondents have been aware of the ’074 patent or have acted

 with willful blindness to its existence at least through the parties’ licensing negotiations.

 Alternatively, Respondents have knowledge of the ’074 patent and the Accused Products’

 infringement thereof since at least the time they were served with this Complaint.

        46.    On information and belief, Respondents contribute to others’ infringement of

 at least claims 1–6, 11–17 of the ’074 patent, including infringement by network service

 providers who deploy the Accused Products in their networks by providing the Accused

 Products or components thereof, which are specially made or adapted for use in an
                                              13
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 22 of 32 PageID #: 1470




 infringement of these claims and are not staple articles of commerce suitable for substantial

 non-infringing use. Respondents had knowledge or acted with willful blindness that the

 Accused Products or components thereof were specially made or adapted for use in an

 infringement of the ’074 patent and not a staple article of commerce suitable for substantial

 non-infringing use.

        47.     Exemplary claim charts comparing the ’074 patent’s independent asserted

 claims 1 and 16 to Respondents’ base station products are attached as Exhibit 13. Copies of

 documents cited in the claim charts are attached at Exhibit 21.

        D.      Infringement of the ’772 Patent

        48.     On information and belief, Respondents import, sell for importation, and/or sell

 after importation into the United States the Accused Products that infringe the ’772 patent.

        49.     On information and belief, the Accused Products infringe claims 1–15 of the

 ’772 patent. On information and belief, Respondents directly infringe claims 1–15 of the ’772

 patent by making, using, selling, offering for sale within the United States and/or importing

 into the United States the Accused Products that contain a power controlled component that

 is adjusted in response to traffic variation.

        50.     On information and belief, Respondents actively induce others, including

 network service providers who deploy the Accused Products in their networks, to commit

 direct infringement of claims 1–15 of the ’772 patent. On information and belief, service

 providers who deploy the Accused Products in their networks and make routine use of the

 Accused Products directly infringe claims 1–15 of the ’772 patent. On information and belief,

 Respondents have been aware of the ’772 patent or have acted with willful blindness to its

 existence at least through the parties’ licensing negotiations. Alternatively, Respondents have



                                                 14
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 23 of 32 PageID #: 1471




 knowledge of the ’772 patent and the Accused Products’ infringement thereof since at least

 the time they were served with this Complaint.

        51.    On information and belief, Respondents contribute to others’ infringement of

 claims 1–15 of the ’772 patent, including infringement by network service providers who

 deploy the Accused Products in their networks by providing the Accused Products or

 components thereof, which are specially made or adapted for use in an infringement of these

 claims and are not staple articles of commerce suitable for substantial non-infringing use.

 Respondents had knowledge or acted with willful blindness that the Accused Products or

 components thereof were specially made or adapted for use in an infringement of the ’772

 patent and not a staple article of commerce suitable for substantial non-infringing use.

        52.    Exemplary claim charts comparing the ’772 patent’s independent asserted

 claims 1 and 8 to Respondents’ base station products are attached as Exhibit 14. Copies of

 documents cited in the claim charts are attached at Exhibit 22.

 VII.   SPECIFIC INSTANCES OF UNFAIR IMPORTATION

        53.    On information and belief, Respondents, either themselves or through

 subsidiaries or third parties acting on behalf of Respondents, are engaged in the manufacture,

 importation, sale for importation, offer for sale after importation, sale and/or use after

 importation into the United States of infringing wireless communications equipment and

 components thereof. On information and belief, the Accused Products are manufactured

 abroad and imported for sale into the United States. Respondents have recently admitted to

 “importing and selling network infrastructure equipment to cellular carriers in the United

 States.” Ericsson Inc., et al. v. Samsung Electronics Co. Ltd., et al., No. 2:20-cv-380,

 Complaint ¶ 20 (Dec. 11, 2020). Exhibit 16. On information and belief, this “network

 infrastructure equipment” includes the Accused Products.
                                               15
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 24 of 32 PageID #: 1472




        54.    On information and belief, Ericsson has signed contracts with cellular service

 providers in the United States to install base station equipment for 5G networks in the past,

 present, and future. See, e.g., Exhibits 23–33. In Ericsson’s 2019 Annual Report, the company

 stated “Ericsson led the way in 2019, deploying 54 live 5G networks in 44 unique markets

 across all major operators in the US.” Exhibit 23 (Annual Report) at 25. Ericsson’s website

 lists the company’s current public contracts with 5G providers in the United States, including

 AT&T, Verizon, Sprint, T-Mobile, GCI, Rural Independent Network Alliance (RINA)

 Wireless, US Cellular, and Nex-Tech Wireless. See Exhibit 24 (“Publicly Announced 5G

 Contracts”). On information and belief, Ericsson’s Accused Products have been and are being

 continuously sold for importation, imported into the United States, and sold after importation

 for use in engineering, testing, and constructing 5G networks, or portions thereof, under these

 contracts. See, e.g., Exhibit 25 (“The First Wireless 5G Data Transfer Over Millimeter Wave

 _ AT&T”); Exhibit 26 (“Verizon awards 5G contract to Ericsson”); Exhibit 27 (“Ericsson

 leads Sprint’s commercial mobile 5G launch”); Exhibit 28 (“Ericsson and T-Mobile to deploy

 multi-band nationwide 5G network”); Exhibit 29 (“GCI selects Ericsson for 5G rollout in

 Alaska”); Exhibit 30 (“Ericsson helps expand 5G to rural US customers”); Exhibit 31 (“U.S.

 Cellular selects Ericsson for 5G deployments”); Exhibit 32 (Ericsson FCC slides) at slide 5.

 On information and belief, these sales and importations are continuing after expiration of

 Ericsson’s license to the Asserted Patents.

        55.    On information and belief, Ericsson’s sales and importations into the United

 States include its Street Macro 6701 base stations. In 2019, Ericsson applied for FCC

 certification for its Street Macro radio, a base station radio used in 5G networks. Exhibit 33

 (“SM6701 Cover letter”). Recent PIERS database records identify importation by Ericsson



                                               16
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 25 of 32 PageID #: 1473




 of base stations into the United States. See Exhibit 15 (PIERS Database Report). On

 information and belief, these sales and importations of the Street Marco 6701 base stations

 have continued after expiration of Ericsson’s license to the Asserted Patents.

 VIII. CLASSIFICATION OF THE INFRINGING PRODUCTS UNDER THE
       HARMONIZED TARIFF SCHEDULE

        56.       On information and belief, the Accused Products fall within at least the

 classifications of the Harmonized Tariff Schedule (“HTS”) of the United States attached at

 Exhibit 38 (HTS Classifications 8517.11.00, 8517.62.00, and 8517.70.00, including base

 stations, semiconductors, and processors, respectively). The identified HTS numbers are

 intended to be for illustration only and are not exhaustive of the products accused of

 infringement in this Complaint. The HTS numbers are not intended to limit the scope of the

 Investigation.

 IX.    RELATED LITIGATION

        57.       Ericsson filed an action in the United States District Court for the Eastern

 District of Texas seeking, among other things, “specific performance requiring Samsung

 make available to Ericsson a license to all of its Essential Patents on FRAND terms” and

 asserting certain patents against Samsung which Ericsson has declared are standard essential.

 See Case No. 2:20-cv-00380-JRG at Document 17 (January 1, 2021). Samsung contends that

 it has been willing to enter into a FRAND license, but Ericsson has failed to accept FRAND

 terms and has breached its own FRAND obligations to Samsung.

        58.       Ericsson filed subsequent actions in the United States District Court for the

 Eastern District of Texas asserting claims of additional patents against Samsung, and in the

 ITC alleging violations of Section 337 based on the same patents, which on information and

 belief were not declared as standard essential by Ericsson. See Case No. 2:21-cv-00001 at


                                                17
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 26 of 32 PageID #: 1474




 Document 1 (January 1, 2021); Inv. No. 337-TA-3520, Compl. (Jan. 4, 2021). Complainants

 have simultaneously filed a counterclaim in the Eastern District of Texas action accusing

 Ericsson of infringement of the Asserted Patents. The Asserted Patents have not been the

 subject of any other current or prior litigation.

 X.     THE DOMESTIC INDUSTRY

        59.       A domestic industry in the United States exists with respect to articles protected

 by the ’405, ’616, and ’772 patents based upon SEA’s significant investments in plant and

 equipment and significant employment of labor and capital in the United States.

        60.       A domestic industry is in the process of being established with respect to

 articles protected by the ’074 patent based on SEA’s active engagement of tangible steps

 toward exploitation of the ’074 patent and the likelihood that an industry will be established

 in the future.

        A.        Articles that Practice the Asserted Patents (Technical Prong)

        61.       Certain Samsung 4G and/or 5G base station equipment (“Domestic Industry

 Products”) practice at least one claim of the Asserted Patents.

        62.       Certain Samsung base station equipment for use with 4G and/or 5G

 applications, including, for example, the Samsung AT1K01, AT1K04, HT5H01, RRH-P4A,

 MTP02P-41A, CDU30, LMD1, LCC4, GMA1, GCB1, GCA1, GMA0, RF4402d-D1A,

 RFD01F-26A, RFV01U-D1A, RFV01U-D2A, RRH-P4(MRRH19), RT2201RU, and

 RT4401-48A practice at least one claim of the ’616 patent. An exemplary claim chart

 comparing the Samsung AT1K04 to a representative claim of the ’616 patent is attached as

 Exhibit 34. Complete copies of documents referenced in the claim chart are attached in

 Exhibits 39–68.



                                                  18
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 27 of 32 PageID #: 1475




        63.    Certain Samsung mmWave base station equipment, including, for example, the

 Samsung AT1K01, AT1K04, and HT5H01 products, practices at least one claim of the ’405

 patent. An exemplary claim chart comparing the Samsung AT1K01 and AT1K04 to a

 representative claim of the ’405 patent is attached as Exhibit 35. Complete copies of

 documents referenced in the claim chart are attached in Exhibits 39–68.

        64.    Certain Samsung base station equipment for use with 4G and 5G (Frequency

 Range 1) applications, including, for example, the Samsung RRH-P4A, MTP02P-41A,

 CDU30, LMD1, LCC4, GMA1, GCB1, GCA1, GMA0, RF4402d-D1A, RFD01F-26A,

 RFV01U-D1A, RFV01U-D2A, RRH-P4(MRRH19), and RT4401-48A practices at least one

 claim of the ’772 patent. An exemplary claim chart comparing the Samsung 4G CDU30

 (LMD1+LCC4) and RFV01U-D2A to a representative claim of the ’772 patent is attached as

 Exhibit 37. Complete copies of documents referenced in the claim chart are attached in

 Exhibits 39–68.

        65.    The Domestic Industry Products practice more claims than the claims charted

 in Exhibits 34–37, and Complainants may demonstrate satisfaction of the technical prong

 through other claims of the Asserted Patents.

        B.     United States Economic Activities Relating to the Domestic Industry
               Products (Economic Prong)

        66.    Samsung has an existing domestic industry in the ’616, ’405, and ’772 patents.

 SEA has made and continues to make significant investments in plant and equipment and

 significant employment of labor and capital relating to its base station equipment. As

 described in the confidential declaration of Alok Shah, SEA employs hundreds of direct

 employees and contractors, and invests hundreds of millions of dollars, to perform all of the

 steps required to install, support, and maintain its base stations. Confidential Exhibit 17 (Shah


                                                 19
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 28 of 32 PageID #: 1476




 Decl.). SEA not only delivers the hardware components for its base stations—including the

 Domestic Industry Products—but performs numerous additional steps to implement and

 service the base stations. These activities include network planning, installation, integration

 and commissioning, field testing, optimization, and software-related services.       Confidential

 Exhibit 17 (Shah Decl.) at ¶ 4.

        C.     Domestic Industry in the Process of Being Established

        67.    SEA is actively engaged in the steps leading to the establishment of a domestic

 industry relating to base station equipment that will practice the ’074 patent, and there is a

 significant likelihood that a domestic industry will be established in the future.

        68.    SEA will install and support Samsung mmWave base station equipment,

 including the Samsung AT1K02 and AT1K06, which will practice at least one claim of the

 ’074 patent. An exemplary claim chart comparing the Samsung AT1K02 to a representative

 claim of the ’074 patent is attached as Exhibit 36. Complete copies of documents referenced

 in the claim chart are attached in Exhibits 39–68.

        69.    SEA is making and will make significant investments in base station equipment

 that will practice the ’074 patent, including for network planning, installation, integration and

 commissioning, field testing, optimization, and software-related services. Confidential

 Exhibit 17 (Shah Decl.) at ¶ 9. For example, SEA has agreements in place with current

 customers, and is pursuing agreements with additional customers, to install base station

 equipment that will practice the ’074 patent, and is committed to installing this equipment in

 the United States starting in January 2021. Confidential Exhibit 17 (Shah Decl.) at ¶ 8.

 XI.    RELIEF REQUESTED

        70.    Complainants respectfully request that the Commission:



                                                20
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 29 of 32 PageID #: 1477




               (a)     Institute an investigation pursuant to Section 337 of the Tariff Act of 1930,

    as amended, 19 U.S.C. § 1337, with respect to Proposed Respondents’ violations of that section

    arising from the importation into the United States, sale for importation, and/or the sale within

    the United States after importation of certain wireless communications equipment, articles

    containing same, and components thereof made on behalf of Respondents, that infringe

    one or more claims of the Asserted Patents;

               (b)     Schedule and conduct a hearing pursuant to Section 337(c) for the purposes

    of (i) receiving evidence and hearing argument concerning whether there has been a violation

    of Section 337, and (ii) following the hearing, determining that there has been a violation of

    Section 337;

               (c)     Issue a permanent limited exclusion order directed to products

    manufactured by Respondents, their subsidiaries, related companies and agents pursuant to 19

    U.S.C. § 1337(d) excluding entry into the United States of certain certain wireless

    communications equipment, articles containing same, and components thereof made by or

    on behalf of Respondents, that infringe one or more claims of the Asserted Patents;

               (d)     Issue a permanent cease and desist order pursuant to 19 U.S.C. § 1337(f)

    prohibiting Respondents, their subsidiaries, related companies and agents from conducting any

    of the following activities in the United States: importing, selling, marketing, advertising,

    distributing, offering for sale, transferring (except for exportation), soliciting United States

    agents or distributors, or aiding and abetting other entities in the importation, sale for

    importation, sale after importation, transfer (except for exportation), or distribution of certain

    certain wireless communications equipment, articles containing same, and components




                                                 21
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 30 of 32 PageID #: 1478




    thereof made by or on behalf of Respondents, that infringe one or more claims of the

    Asserted Patents;

               (e)      Impose   a   bond   upon    importation   of   certain   certain   wireless

    communications equipment, articles containing same, and components thereof made by or

    on behalf of Respondents, that infringe one or more claims of the Asserted Patents during

    the 60-day review period pursuant to 19 U.S.C. § 1337(j); and

               (f)      Issue other and further relief as the Commission deems just and proper

    under the law, based on the facts determined by the investigation and the authority of the

    Commission.



  Dated: January 7, 2021                           Respectfully submitted,



                                                   __________________________________
                                                   Paul F. Brinkman, P.C.
                                                   Edward C. Donovan, P.C.
                                                   F. Christopher Mizzo, P.C.
                                                   KIRKLAND & ELLIS LLP
                                                   1301 Pennsylvania Ave, N.W.
                                                   Washington, D.C. 20004
                                                   Telephone: (202) 389-5000
                                                   Facsimile: (202) 389-5200
                                                   paul.brinkman@kirkland.com

                                                   Gregory A. Arovas, P.C.
                                                   Todd M. Friedman, P.C.
                                                   KIRKLAND & ELLIS LLP
                                                   601 Lexington Avenue
                                                   New York, N.Y. 10022
                                                   Telephone: (212) 446-4800
                                                   Facsimile: (212) 446-4900




                                               22
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 31 of 32 PageID #: 1479




                                        Kevin Hardy
                                        QUINN EMANUEL
                                            URQUHART & SULLIVAN, LLP
                                        1300 I Street N.W.
                                        Suite 900
                                        Washington, D.C. 20005
                                        Telephone: (202) 538-8000
                                        Facsimile: (202) 538-8100
                                        kevinhardy@quinnemanuel.com

                                        Thomas D. Pease
                                        QUINN EMANUEL
                                           URQUHART & SULLIVAN, LLP
                                        51 Madison Ave., 22nd Floor
                                        New York, NY 10010
                                        Telephone: (212) 849-7000
                                        Facsimile: (212) 849-7100

                                        Paul Zeineddin
                                        AXINN, VELTROP & HARKRIDER LLP
                                        950 F. Street, N.W.
                                        Washington, DC 20004
                                        Telephone: (202) 912-4700
                                        Facsimile: (202) 912-4701
                                        pzeineddin@axinn.com

                                        Counsel for Complainants




                                       23
Case 2:20-cv-00380-JRG Document 47-1 Filed 01/11/21 Page 32 of 32 PageID #: 1480
